Citation Nr: 1722399	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-28 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from June 1967 to April 1970 and from April 1982 to April 1992.  He received the Combat Action Ribbon, which denotes his participation in combat.  The Veteran died in November 2007 and appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The claims were remanded by the Board in October 2014 to schedule appellant for a requested hearing.  The RO informed appellant that her hearing had been scheduled for April 2017.  See February 2017 letter.  The appellant, however, failed to report for the scheduled hearing.  As the record does not indicate the appellant has requested that the hearing be rescheduled, the Board deems the appellant's      request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2016).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling effective March 11, 1999; spondylolisthesis of L4-L6, rated as 20 percent disabling effective July 1, 1997; and residuals of a right thumb fracture, rated as zero percent disabling effective April 6, 1992.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) was granted effective March 11, 1999.  


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1155, 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter sent in December 2007.  The appellant has not alleged any deficiency in the notice provided.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

DIC under 38 U.S.C.A. § 1318

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of DIC to an eligible surviving spouse in cases where a Veteran's death was not service connected, provided the Veteran was in receipt of or "entitled to receive" compensation for a 
service-connected disability that was rated by VA as totally disabling (100 percent) (1) for a continuous period of at least 10 years immediately preceding death; or (2) continuously since the Veteran's release from active duty and for at least five years immediately preceding death.  See 38 C.F.R. § 3.22. 

Evidence of record indicates that the Veteran was in receipt of several service-connected disabilities, to include PTSD, rated as 70 percent disabling effective March 11, 1999; spondylolisthesis of L4-L6, rated as 20 percent disabling effective July 1, 1997; and residuals of a right thumb fracture, rated as zero percent disabling effective April 6, 1992.  Entitlement to a TDIU was granted in a January 2001 rating decision, effective March 11, 1999.  

As during his lifetime the Veteran was not in receipt of a total disability evaluation for any of his service-connected disabilities and entitlement to a TDIU was only in effect for approximately eight years prior to the Veteran's death, appellant does not meet the basic eligibility requirements for entitlement to DIC benefits under 38 U.S.C.A. § 1318 and the claim must be denied. 


ORDER

DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

Appellant has raised the assertion that the Veteran's PTSD led to the development of hypertensive cardiovascular disease.  See July 2010 VA Form 9.  In conjunction with this assertion, several internet articles were submitted, which relate to findings that cardiovascular risk factors and cardiovascular disease are more common among individuals with PTSD and that there are cardiovascular manifestations of PTSD.  The Veteran's death certificate lists the immediate cause of death as intracerebral hemorrhage due to or as a consequence of hypertensive cardiovascular disease.  The opinion obtained by the RO in January 2013 only addressed whether the Veteran's PTSD led to the development of the intracerebral hemorrhage, without discussion of any link between the PTSD and the hypertensive cardiovascular disease.  The Board finds that another opinion would be helpful in this case.

The Board also notes that the Veteran's death certificate from the City of New York Department of Health and Mental Hygiene reveals that an autopsy was done.  An attempt to obtain such report should be made.

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the Veteran's autopsy report through appropriate sources.  If an authorization form    is needed from the appellant to request such report, the appellant should be asked to provide one.  If the autopsy report cannot be obtained, the claims file should be annotated to reflect such and the appellant notified           of such.  

2.  After the above has been completed to the extent possible, refer the claims file to a physician to provide an opinion on the following questions: 

a) Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected PTSD caused or contributed to his death? 

b) Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected PTSD either caused or worsened his hypertensive cardiovascular disease beyond normal progression? 

c) Does the medical evidence reflect that the Veteran suffered from ischemic heart disease?

d) A complete rationale for the opinions should be provided.  In providing the opinion, the physician should include discussion of the internet articles submitted by appellant and received on July 30, 2010.  

3.  After undertaking the development above and         any additional development deemed necessary, the appellant's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all   claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


